Citation Nr: 0300522	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from February 1968 
to February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the RO, which granted service 
connection for PTSD and assigned a zero (noncompensable) 
rating, effective from July 1999.  The veteran appealed 
for a higher rating.

The veteran filed a formal claim of service connection for 
type 2 diabetes as secondary to Agent Orange in February 
2002.  This claim has not been developed for appellate 
review.  The issue is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received by the RO on July 1, 1999, years after 
service, and the RO made service connection for PTSD 
effective from July 1, 1999.

2.  The evidence of record demonstrates that, for the 
period from July 1, 1999 to July 14, 2002, the veteran's 
service-connected PTSD, was manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

3.  The evidence of record demonstrates that, for the 
period from July 15, 2002, the veteran's service-connected 
PTSD resulted in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms.




CONCLUSION OF LAW

1.  The criteria for an initial 10 percent rating for 
PTSD, for the period from July 1, 1999 through July 14, 
2002, have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

2.  The criteria for an initial 70 percent rating for 
PTSD, for the period from July 15, 2002, have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim.  The appellant and his representative were 
provided with a copy of the appealed January 2001 rating 
decision, and a February 2000 statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Moreover, in an August 2002 
letter, the RO informed the veteran of the evidence 
necessary to substantiate his claim.  He was specifically 
informed of what evidence he needed to submit and what 
actions the RO has taken and will take to assist him in 
the development of his claim.  Additionally, he was given 
notice of the VCAA.  VA has also made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Thus, under the circumstances in this case, 
the appellant has received the notice and assistance 
contemplated by law, and adjudication of the claim at this 
juncture poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Higher Rating for PTSD

The veteran filed a claim of service connection for PTSD 
on July 1, 1999.  His claim and subsequent correspondences 
indicated that he was currently incarcerated.  In January 
2000, the RO granted service connection for PTSD and 
assigned a noncompensable rating effective July 1, 1999.  
The veteran claims that he is entitled to a compensable 
rating.

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's PTSD is currently assigned a noncompensable 
rating under 38 C.F.R. § 4.130, Code 9411.  This rating 
criteria provides that PTSD is to be assigned a 
noncompensable rating when the condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
warranted where there is occupational and social 
impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
A 30 percent rating for PTSD is assigned when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is 
warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due 
to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting oneself or others; an intermittent inability to 
perform the activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of close 
relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Code 9411.

The RO granted the claim of service connection for PTSD in 
January 2000 and assigned a noncompensable rating based 
the veteran's service personnel records showing he 
received a Purple Heart Medal, a letter from J.W. Blanton, 
Jr., MD and psychiatric treatment reports dated from 1998 
to 1999 from the South Carolina Department of Corrections.  
The psychiatric treatment reports show that the veteran 
was diagnosed as having PTSD.  When treated, he primarily 
complained of flashbacks, nightmares and problems sleeping 
due to the nightmares.  The veteran was prescribed 
medication due to his PTSD symptoms.  In September 1998, 
the veteran was described as a model inmate who worked 
hard and was responsible.  The examiner stated that the 
veteran did not appear outwardly to be tormented by PTSD.  
The treatment reports note that the veteran had a mental 
illness, but that he had no work restrictions due to 
medical problems.  Mental status examination in 1998 and 
1999 revealed that the veteran denied having delusions, 
hallucinations or suicidal or homicidal ideation.  He had 
good insight and he claimed his memory was intact.  
Several reports indicate that the veteran did well with 
medication and that he had no complaints.  Specifically, a 
September 1999 report noted that the veteran reported that 
he was doing well and would like to discontinue all 
daytime medications and only take medications at night.  
Global Assessment of Functioning scores were listed as 70 
and 80. 

An undated statement from J.W. Blanton, Jr., MD was to the 
effect that the veteran was a patient of his since July 
1996.  He reported that he treated the veteran for PTSD 
using anti-anxiety and antidepressant agents to which he 
responded favorably.  Dr. Blanton stated that the veteran 
continued to experience occasional flashback episodes, but 
that they did not pose a threat for him now.

The evidence clearly shows that from 1998 to 1999 the 
veteran had symptoms of PTSD which for the most part was 
control with medication.  The rating criteria require the 
assignment of a 10 percent rating when PTSD symptoms are 
controlled by continuous medication.  The Board finds that 
effective from July 1, 1999 (date of the veteran's claim 
of service connection) the veteran met the criteria for a 
10 percent rating for PTSD, as he was continually on 
medication for PTSD symptoms.  The above cited evidence, 
however, fails to show that the veteran's PTSD symptoms 
met the criteria for the next higher rating of 30 percent.  
Numerous reports indicate that the veteran's symptoms are 
controlled on medication.  He was able to work, and he had 
no complaints of memory loss or other symptoms associated 
with the assignment of a 30 percent rating.  His GAF score 
ranged between 70 and 80, indicating at most mild 
symptoms.

In connection with the veteran's appeal, the RO scheduled 
him for a VA psychiatric examination on July 15, 2002.  
Correctional officers brought the veteran to the 
examination.  The examination report reveals that the 
veteran gave a history of being married 3 times and that 
he shot and killed his last wife.  He reported that he had 
a son who visited him frequently in jail.  With respect to 
his employment history, the veteran stated that after 
military service he was a truck driver and then he 
operated a nightclub.  During the examination, the veteran 
gave a history of his combat stressors and related that he 
was wounded in combat.  The veteran stated that his 
primary problems were nightmares and flashbacks.  He also 
reported angry feelings, startle responses and feelings of 
being emotionally isolated.  Mental status examination 
revealed no psychomotor or speech disturbance.  His 
grooming and hygiene were good.  He mood was down.  He had 
a limited range of affect, but he was tearful when 
detailing his experiences in the war.  His thought content 
revealed no flight of ideas or looseness of associations.  
He reported that he occasionally had suicidal ideation and 
that he occasionally felt like hurting others when they 
behaved badly toward him.  He was not psychotic.  The 
examiner stated that the veteran gave a convincing story 
for PTSD citing nightmares, flashbacks, emotional 
isolation and withdrawal, increased startle responses, and 
chronic depression with suicidality.  

In addressing the current severity of the veteran's PTSD, 
the examiner stated that what made this assessment 
difficult was that it was impossible to know to what 
extent the veteran would be disabled in the normal social 
and occupational settings.  He noted that the veteran had 
been imprisoned for the last nine years and had not been 
in a normal social and occupational setting.  The examiner 
stated that he had no doubt that the veteran was going to 
have a difficult time adjusting to social and occupational 
function in the world at large, but that some of that 
difficulty may actually be due to incarceration.  He 
concluded that it made sense that on clinical grounds that 
since the veteran was wounded in combat and since he 
reported symptoms in a manner consistent with PTSD, his 
disability for the condition was most likely more than 
would be reflected by a zero percent (noncompensable) 
rating.  He related that the veteran would have difficulty 
in any normal sort of job and that he did not believe that 
he would be successful in intimate relationships.  The 
examiner diagnosed PTSD and alcohol dependence in 
remission on Axis I.  His stressors were listed on Axis IV 
as incarceration, nightmares and flashbacks.  He assigned 
the veteran a GAF score of 40.

The RO, in July 2002, received a private medical statement 
from the veteran's treating physician in the correctional 
facility.  The doctor stated that the veteran had PTSD due 
to his combat service in Vietnam.  He indicated that the 
veteran was not exaggerating any of his PTSD symptoms.

The Board finds that the disability picture associated 
with the veteran's service-connected PTSD more nearly 
approximates the criteria for a 70 percent evaluation.  
38 C.F.R. § 4.7.  The medical evidence shows a GAF score 
of 40, indicating major impairment in several areas, such 
as work, or school, family relations, judgment, thinking 
or mood.  The examiner in July 2002 noted that the 
veteran's PTSD symptoms included nightmares, flashbacks, 
emotional isolation, withdrawal, chronic depression, 
increased startle response, and suicidal ideation.  The 
Board finds that the examination report tends to indicate 
that the above cited PTSD symptoms causes deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood.  While the examiner stated, 
in essence, that it was difficult to know the extent of 
the veteran's social and occupational impairment outside 
of prison, he, however, reported that the veteran would 
have difficulty in any normal sort of job and that he 
believed that the veteran would not be successful in 
intimate relationships. 

While the veteran's disability picture approximates the 
criteria for a 70 percent rating, his symptoms do not 
demonstrate total occupational and social impairment.  The 
evidence does not show gross impairment in thought 
processes or communication.  There is no evidence of 
delusions or hallucinations, or grossly inappropriate 
behavior.  He has no flight of ideas or looseness of 
associations.  There is no persistent danger of hurting 
himself or others.  During the July 2002 VA psychiatric 
examination, it was reported that the veteran only 
occasionally had suicidality and that he only occasionally 
felt like hurting others when they behaved badly towards 
him.  Moreover, he was noted to have good grooming and 
hygiene and there was no evidence of any memory loss.  
Such findings are not indicative of total social and 
occupational impairment.

In sum, the Board finds that the veteran's service-
connected PTSD warrants a 10 percent rating effective from 
July 1, 1999 to July 14, 2002 and from July 15, 2002, his 
service connected PTSD more nearly approximates a 70 
percent rating.



ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 10 percent rating for PTSD, for the 
period from July 1, 1999 to July 14, 2002, is granted.

Subject to the provisions governing the award of monetary 
benefits, an initial 70 percent rating for PTSD, for the 
period from July 15, 2002, is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

